Plaintiff in error was convicted in the county court of Pottawatomie county on a charge of having unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $500 and confinement in the county jail for a period of 6 months.
The appeal in this case was filed in this court on the 21st day of May, 1929. No briefs have been filed on behalf of plaintiff in error, and no appearance was made for oral argument.
Upon a careful examination of the record we find no errors depriving the appellant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.